Citation Nr: 1447707	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-42 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for residuals of a concussion.

3.  Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a fracture of the right clavicle with malunion and degenerative changes, currently evaluated as 30 percent disabling. 

5.  Entitlement to an increased evaluation for residuals of a fracture of the left clavicle with malunion and degenerative changes, currently evaluated as 20 percent disabling. 

6.  Entitlement to a total disability rating based on individual employability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) from January 2010 (back and clavicle residuals), June 2010 (TDIU), and December 2012 (headaches and concussion) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The Board notes that in the December 2012 decision, the RO denied service connection for left foot numbness.  (See January 2013 VA correspondence).  In his January 2013 notice of disagreement on two other issues, the Veteran did not file a notice of disagreement as to the denial of service connection for left foot numbness; thus, that issue is not before the Board.  

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a headache disability, entitlement to service connection for residuals of a concussion, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease has been manifested by complaints of pain with range of motion; however, it has not resulted in ankylosis, or incapacitating episodes having a total duration of at least six weeks in a 12 month period, and has not been manifested by objective neurologic abnormalities.

2.  The Veteran's right shoulder disability has been manifested by complaints of pain and limitation of motion; objectively, the disability has been manifested by abduction to more than 25 degrees, without ankylosis, loss of head of the humerus, nonunion of the humerus, or recurrent dislocation of the scapulohumeral joint.

3.  The Veteran's left shoulder disability has been manifested by complaints of pain and limitation of motion; objectively, the disability has been manifested by abduction to more than 25 degrees, without ankylosis, loss of head of the humerus, nonunion of the humerus, or recurrent dislocation of the scapulohumeral joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for an evaluation in excess of 30 percent for residuals of a fracture of the right clavicle with malunion and degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2014).

3.  The criteria for an evaluation in excess of 20 percent for residuals of a fracture of the left clavicle with malunion and degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in October 2009.

The claims file includes private and VA medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  In this regard, the Board acknowledges that the records reflect that the Veteran underwent physical therapy in 2010 for his shoulder.  Records from any such therapy are not associated with the claims file.  The Board finds that a remand to obtain them is not warranted.  The claims file includes examinations reports in 2009, 2010 (shortly after physical therapy), and 2012.  The Board finds that those records, which provide detailed findings as to the Veteran's ranges of motion, are sufficient upon which to base an evaluation.  The Veteran has not averred that his range of motion was worse prior to, or during, his physical therapy.  To the contrary, he has stated that his physical therapy did not help.  The Board also notes that the Veteran submitted authorization for VA to obtain records from Dr. J. K. for October 2009; however, a response from Dr. J.K. reflects that no such records are available.  

In addition, the Veteran has indicated that he has seen a chiropractor for his back; however, such records are not associated with the claims file.  The Board finds that a remand to obtain them is not warranted.  As is discussed in further detail below, the Veteran would not be entitled to a higher evaluation for his back unless he had ankylosis or prostrating attacks.  The VA examination reports reflect that the Veteran denied prostrating attacks for the past 12 month periods in 2009, 2010, and 2012.  Moreover, the Veteran has not alleged that his spine is ankylosed (fused).  The Board also notes that chiropractor records, even if they noted bed rest, would not be sufficient to warrant a higher evaluation for the Veteran's back.  A chiropractor is one who practices a nonpharmecutical, non-surgical system of health care based on the self-healing capacity of the body and the primary importance of the proper function of the nervous system in the maintenance of health.  A chiropractor is not synonymous with, or as competent as, a physician, because a chiropractor does not meet the qualifications of graduation from a college of medicine or osteopathy.  Thus, bed rest, even if prescribed by a chiropractor, is insufficient to support a rating under the Formula for rating IVDS.  The chiropractic records, if any, would also not support a finding under a diagnostic code for ankylosis as they would not include x-rays or MRIs indicating fusion of the spine, and VA records are associated with the claims file which reflect that the Veteran does not have ankylosis.  

The Board also notes that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
VA examinations/opinions were obtained in 2009, 2010, and 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations/opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  (The Board notes that the May 2012 VA examination report reflects both that the Veteran has radiculopathy and that he does not have radiculopathy.  However, subsequent records reflect that his left lower extremity numbness is less likely as not due to his service-connected back disability.)  As a whole, the Veteran has been afforded adequate examinations upon which to base his evaluations.

The most recent examination is from 2012.  The Veteran testified that as he gets older, his disabilities increase; however he has not specified that they have increased in severity since the last examination, and neither he, nor his representative, has averred that another examination is necessary.  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.
 
Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2014).  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.  

Note (5) in 38 C.F.R. § 4.71a , DCs 5235-42, provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  An incapacitating episode, for VA purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Rating the Shoulder

Shoulder disabilities are rated under Codes 5200 to 5203.  Under DC 5201 for limitation of motion of the major arm, a 20 percent rating is assigned for limitation of motion at shoulder level.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.

Under DC 5201 for limitation of motion of the minor arm, a 20 percent rating is assigned for limitation of motion at shoulder level. A 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side. A 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction. See 38 C.F.R. § 4.71a , Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. Yonek v. Shinseki, __ F.3d __, No. 2012-7120, 2013 WL 3368972, slip op. at 4. (Fed. Cit. July 8, 2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Entitlement to an increased evaluation for DDD, 
currently evaluated as 40 percent disabling

The Veteran's back disability is rated as 40 percent disabling.  He would be entitled to a higher rating of 50 percent if the evidence reflected that he had unfavorable ankylosis of the entire thoracolumbar spine.  He would be entitled to a 60 percent rating under the Formula For Rating IVDS if he had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  He would be entitled to a 100 percent rating if the evidence reflected that he had unfavorable ankylosis of the entire spine.  The evidence, as discussed below, does not support a higher evaluation than his current 40 percent rating.  

An October 2009 examination report reflects that the Veteran reported pain which traveled to the left leg and foot.  He reported that the pain was daily and lasts a few hours to several days.  He also reported lower back stiffness which occurred daily lasting from hours to a few days and which was moderate in stiffness.  He reported that he takes Tramadol every day and Naproxen every six hours.  He reported flare-ups of muscle spasm in the back which were very severe, varied in frequency, varied in duration, and caused severe impairment of daily activities.  It was noted that the Veteran did not use ambulatory aides, had no limitations as to how far he can walk, and had no limitations as to how long he can walk.  His walk was noted to be steady. 

Upon examination in 2009, his gait, posture, position of the head, curvature of the spine, and symmetry in appearance were all noted to be normal.  His symmetry and rhythm of spinal motion was noted to be abnormal (decreased motion).  Upon examination, there was no fatigue, lack of endurance, incoordination, effusion, stability, redness, or heat.

After additional repetitive range of motion, the range of motion of the spine was 40 degrees of forward flexion, and 10 degrees each of extension, left lateral flexion, right lateral flexion, left lateral rotation, and right lateral rotation.  Straight leg raise testing with negative.  Lower extremity motor function was normal.  Lower extremity sensory function was normal.  It was noted that the Veteran had not had any incapacitating episodes during the past 12 months.  Left knee and right knee reflexes were a three.  Left and right ankle reflexes were a two.

A May 2010 VA examination report for TDIU reflects that the Veteran reported low back pain every day which was constant.  He reported that the pains are sharp at times and just ache at other times.  They average a seven out of 10 to a 10 out of 10.  The Veteran reported that twice a year, the pain is a 10 out of 10 and he gets muscle spasms.  He reported that his back "locks up".  He had no leg pain, but reported that his left leg does go numb and this lasts for 24 hours.  The Veteran had not had any incapacitating episodes in the past year.  He denied any urinary or fecal incontinence.  The Veteran reported that he takes medication for his back, which helps without any side effects. 

Upon examination in May 2010, the Veteran had a normal gait and normal spinal curvature.  He was slightly tender from T10 to L5.  There were no deformities and no swelling.  He had flexion to 80 degrees, extension to 10 degrees, and 20 degrees of right and left lateral flexion rotation, all with pain in the lower lumbar spine. Deep tendon reflexes were 1+ in the lower extremities.  He had normal strength and normal pinprick to both lower extremities.  Heel to toe walk was normal.  Squatting was difficult.  There was no foot drop bilaterally.  No muscle spasm and no muscle atrophy was present.  He had normal motor skills.  Active range of motion did not produce fatigue or incoordination.  There was no additional loss of range of motion with repetitive movement times three.  Straight leg testing produced low back pain.  The examiner diagnosed the Veteran with IVDS at L4/L5 and L5/S1 with chronic low back pain.  The examiner opined that this condition would hinder the Veteran in doing any type of manual work with lifting, stooping, bending, crawling, and standing for long periods.  It would not hinder him in sedentary work.

In a statement received by VA in February 2012, the Veteran stated that he has chronic pain and muscle spasms in his back.  He reported that he is unable to walk or stand for long periods of time without pain, and that his left foot stays asleep most of the time.  

The Veteran underwent a VA examination in May 2012.   The report reflects that he reported daily severe mechanical low back pain and almost constant severe left foot numbness.  He did not report flare-ups which impact the function of the back.

Upon examination in May 2012, he had forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, all with pain throughout the range of motion.  He was unable to perform repetitive use testing.  

The Veteran had tenderness to palpation of the lumbar spinous processes and right lumbosacral myofascia.  He had guarding or muscle spasm of the back which resulted in abnormal spinal contour.  He had full muscle strength of the lower extremities and no muscle atrophy.  He had normal reflexes bilaterally of the lower extremities.  He had normal sensation to light touch of the lower extremities except for the left foot/toes, which had deceased sensation.  Straight leg raising test was positive. 

It was noted that he had not had incapacitating episodes over the past 12 months.  He did not use any assistive device as a normal mode of locomotion.  The Veteran described the impact of his back on his ability to work as having intolerable pain with prolonged sitting, driving, standing, lifting, bending and twisting at the waist.

A November 2012 VA examination report reflects that the Veteran was seen for complaints of left leg numbness.  The Veteran reported having low back pain but denied any associated leg pain.  

Private clinical records from November 2012 reflect that the Veteran continued to have back pain.  The Veteran reported that the pain is constant with pain being an eight out of 10.  He reported that lying down seems to help control his pain while active and overhead work exacerbate his symptoms.  It was noted that he did not have  bowel or bladder dysfunction was noted.  His gait was normal, and his stance was erect.  The examiner noted, in pertinent part, as follows:

In the lumbar spine he has multilevel spondylosis but no areas of significant stenosis and nothing to explain left leg numbness.  EMG was normal.  

In his May 2014 VA Form 9, the Veteran stated that he currently has back pain almost 24 hours a day, seven days a week.  He noted that if he is on his feet, that within 20 minutes, he will have swelling and numbness in both hands.  He also stated that his left foot stays asleep most of the time.

In correspondence forwarded by the Veteran's senator, he stated that he had left two jobs due to back pain and shoulder disabilities.  He further stated that the pain in his back occurs "pretty much" 24 hours a day and seven days a week.  He stated that he cannot stand or sit in the same position for more than a few minutes without moving.

The Veteran testified at the August 2014 Board hearing that he has spasms in the back.  He testified that one time he had had to call an ambulance to get him off the floor because he was home alone.  He also testified that he has prostrating attacks so bad that he has to lay down for hours or days at a time and that he has to take muscle relaxants.  When describing the frequency of these prostrating attacks, he noted that they happen several times a month and described the situation as one in which he has to lay on a heating pad for a while if he has been walking very far, especially on a hard surface, or going to the grocery store.  He stated that he has to pay somebody to cut his grass because it will "knock me down for a couple of days if I just mow my yard".

The Veteran testified that he takes Meloxicam, and when driving, he normally puts the heater on that part of his car seat.   He testified that just bending over to pick something up is painful most of the time.

The Veteran is competent to state that he has back pain.  Moreover, the Board does not dispute that the Veteran may have chronic back pain.  Nonetheless, the Board finds that the Veteran is not entitled to an increased rating for his service-connected lumbar spine disability.

The evidence does not support a finding that the Veteran has unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  The Veteran's spine has not been shown to be fixed in flexion or extension.  The evidence reflects that he can move it, albeit with pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.  The Veteran's pain and its effect on his function has been considered and compensated in the current rating. 
 
The Board acknowledges that the Veteran could not perform repetitive testing in 2012 and has stated that on one occasion, he had to have help to get off the floor.  Even if the Board were to consider that the Veteran's painful motion limits his movement so that it is analogous to being fixed in flexion or extension, he does not meet the other requirements under Note 5 of the General Rating Formula for Diseases and Injuries of Spine such as to warrant a 50 percent or 100 percent evaluation for unfavorable ankylosis.  The evidence does not support a finding that the Veteran has difficulty walking because of the limited line of vision; to the contrary, the record reflects that his gait is normal and that he does not use any assistive devices.  The record also does not reflect that he has restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin of the abdomen, dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

In sum, because the Veteran's back disability symptoms do not rise to the level of ankylosis, and more because they more closely equate to the level of disability encompassed in a rating for reduced, but some, limitation of motion, he is not entitled to a higher rating. 

The Board has also considered whether the Veteran is entitled to a rating in excess of 40 percent under the formula for rating IVDS, but finds that he is not.  The Veteran would be entitled to a 60 percent rating if he had incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As noted above, an incapacitating episode is one that requires bed rest prescribed by a physician and treatment by a physician.  Although the Veteran testified that over a normal month he will have to lay down on a heating pad several times, that going grocery shopping causes him to have to lay down, and that mowing the lawn will "knock" him down for a couple days, such is not analogous to prescribed bed rest.  He has not asserted, and the record does not reflect, that he has been prescribed, by a physician, bed rest of at least six weeks total duration any 12 month period.  The Veteran's choice to lay down during painful episodes is not analogous to physician's prescribed bed rest and does not rise to the level of severity contemplated in the rating criteria.  The Board also notes that the 2009, 2010, and 2012 VA examination reports reflect that there were no incapacitating episodes over the past 12 months.  

Finally, the Board has considered whether the Veteran is entitled to a separate evaluation for objective neurologic abnormalities associated with his service-connected back disability.  As discussed below, the Board finds that no additional evaluation is warranted.

The record is negative for any bowel or bladder impairment due to the Veteran's service-connected back disability.  The May 2010 record reflects that he did not have bowel or bladder impairment.  The November 2012 Texas Pine Consultants, LLP record reflects that there was no bowel or bladder dysfunction noted.  The VA clinical records are negative for bowel or bladder dysfunction due to his service-connected back disability.  The May 2012 VA examination report reflects that there are no neurologic abnormalities such as bowel or bladder problems.  

The Board has also considered the Veteran's complaints of numbness of the left foot.  Although the Veteran is competent to report numbness of the left foot, he is not shown to be competent to opine that any such numbness is due to his service-connected back disability.  Moreover, he is not competent to state that any hand swelling or symptoms are due to his back disability.

An October 2012 VA orthopedic report reflects that it is less likely as not that the Veteran's left foot numbness was related to a service-connected disability.  The examiner stated that there were no objective clinical signs of lumbar radiculopathy found on examination in May 2012.  

The Veteran underwent a nerve conduction study in November 2012.  The November 2012 report reflects that the Veteran presented for evaluation of left foot numbness, which he reported he had had for the past 5 to 6 years.  The Veteran reported that he has back pain but denied any associated leg pain.  The left foot numbness was described as constant with a gradual onset with no alleviating or aggravating factors.  The nerve conduction study/EMG reflects that the Veteran had a normal study.  It was noted that the Veteran had no motor complaint or abnormality on examination, but only sensory abnormality.  In addition, as noted above, the November 2012 Texas Pine Consultants, LLP report reflects the opinion of the private examiner that there are no areas of significant stenosis and nothing to explain his left leg numbness.

In addition, the November 2012 VA examination report reflects that the Veteran's upper extremities were normal in terms of reflexes, and sensory examination.

The Board acknowledges that the May 2012 VA examination report notes that the Veteran had numbness of the left lower extremity and notes severe radiculopathy with involvement of the sciatic nerve; however, it also notes that there was no area affected by radiculopathy.  The subsequent November 2012 EMG study is therefore, more probative.  

The Board notes that Note 1 to the general reading formula for diseases and injuries of the spine requires objective neurologic abnormalities for a rating under an appropriate diagnostic code.  In the Veteran's case, there are no objective neurologic abnormalities related to his service-connected back disability. Thus, a separate rating is not warranted.  The most probative evidence of record does not support a finding that the Veteran's hand complaints, left foot complaints, or other extremity complaints, are due to his back. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Right Clavicle

The Veteran's right clavicle residuals are evaluated as 30 percent disabling.  The Veteran is right-hand dominant; therefore, his right hand is considered his major extremity for rating purposes.  The Veteran would be entitled to a 40 percent rating under DC 5201 for limitation of motion of the major arm if the evidence reflected that his motion of the arm is limited to 25 degrees from the side, or a 40 percent rating under DC 5200 if he had ankylosis intermediate between favorable and unfavorable, or a 40 percent rating under DC 5202 if he had fibrous union of the humerus.  

The Veteran would be entitled to a 50 percent if he had unfavorable ankylosis limited to 25 degrees from the side.  He would be entitled to a 60 percent rating if he had nonunion of the humerus (DC 5202).  He would be entitled to a 80 percent rating if he had loss of head of the humerus (DC 5202).  

A September 2009 private record from Orthopedic & Sports Medicine Center reflects that the Veteran reported that over the last week or two, his pain had become so bad that he could not raise his shoulder up.  Upon examination, his right shoulder abduction was limited to "about 40 degrees".  

An October 2009 examination report reflects that the Veteran suffered from pain, weakness, and stiffness.  He reported that he takes medication (Tramadol and Naproxen) as treatment.  He reported a period of flare-up as consisting of increased pain which was severe and occurred every few days.  Factors causing flare-ups were activity and lifting.  Factors alleviating flare-ups were rest and medications.  The estimated extent of impairment on daily activities was noted to be moderate.  There was no ankylosis of the shoulder joints.  There was loss of motion and deformity. Right shoulder forward flexion was to 90 degrees, abduction was to 90 degrees, external rotation was to 70 degrees, and internal rotation was full at 90 degrees.  The Veteran had pain and weakness but no fatigue, lack of endurance or incoordination.  There was objective evidence of painful motion, instability, weakness, tenderness, and abnormal movement.  There was no objective evidence of edema, fusion, redness, heat, or guarding movement.  After repetitive use, the Veteran had an additional loss of 10 degrees of forward flexion and 10 degrees of shoulder abduction of the right shoulder.  His scar was noted to be well healed.

The Veteran was diagnosed with bilateral shoulder degenerative joint disease with AC degenerative joint disease joint deformity and impingement with a well-healed right anterior chest scar.  He was noted to have slight instability.  The scar was too well healed to measure.  The Veteran was limited in lifting/pushing and pulling with the shoulder, and no work above shoulder level.  The Veteran had malunion and degenerative joint disease of both AC and GH joints which limits the range of motion and lifting with no overhead activity.

Normal abduction is to 180 degrees.  Thus, the Veteran's 2009 abduction to 90 degrees reflects that he could move his arm sideways to the shoulder level, or half of the normal range.  His motion to 80 degrees is slightly less, but nowhere near the 25 degree limit required for a higher rating under DC 5201.  The private report of abduction to 40 degrees also does not support an increased rating as it is not 25 degrees or less. 

A May 2010 VA examination for TDIU reflects that the Veteran is getting physical therapy and has been receiving it for the past eight weeks, which he reported had not helped his right shoulder.  The Veteran reported that his right shoulder pains are every day and constant.  He reported decreased range of motion and that the shoulder pops frequently.  He reported medication daily.  There was no swelling and no use of assistive device.  There was no additional limitations of flare-ups.  The Veteran reported that his right shoulder disability interferes with activities of daily living, primarily with lifting, pushing and pulling.  He reported that the pain averages a nine out of 10.  The Veteran denied any weakness, deformities, blocking, effusions, dislocations, or subluxation.

Upon physical examination in May 2010, the right shoulder showed deformities, but no swelling.  He was tender.  Abduction was to 80 degrees with pain anteriorly.  Flexion was to 70 degrees, with pain and can go to 80 degrees anteriorly.  External rotation was 0 to 80 degrees with pain.  Crepitus was present in tender throughout. He had a 1 1/2 inch scar on the interior right shoulder from an abscess drained in the military.  Active range of motion did not produce any weakness, fatigue, or weight coordination.  There was no additional loss of range of motion with repetitive motion testing times three.  The Veteran was diagnosed with impaired clavicle with nonunion and degenerative changes of the right shoulder with decreased range of motion and chronic pain.  The examiner opined that this condition would hinder the Veteran in doing any type of manual work, lifting, pulling, pushing, dealing with inmates.  The disability would not hinder sedentary work.

The Veteran's 2010 abduction to 80 degrees reflects that he could move his arm sideways slightly less than to the shoulder level, nowhere near the 25 degree limit required for a higher rating under DC 5201.

A May 2012 VA examination report reflects that the Veteran had flexion to 130 degrees and abduction to 90 degrees, with pain throughout the ranges of motion.  He was able to perform repetitive use testing and had the same range of motion.  The report reflects that the Veteran had pain on motion, but did not have weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  He did not have guarding of the shoulder.  He had full muscle strength.  He had a positive Hawkins' Impingement, and empty can test.  He had  a negative external rotation/infraspinatus test.  He had a positive lift-off subscapularis test.  He was diagnosed with malunion of the clavicle or scapula and AC osteoarthritis.  There was tenderness on palpation.  The cross body adduction test was positive.    

The Veteran's 2012 abduction to 90 degrees reflects that he could move his arm sideways to the shoulder level, nowhere near the 25 degree limit required for a higher rating under DC 5201.

The Veteran testified at the August 2014 Board hearing that he had not had surgery on his right clavicle.  He testified that he can raise his arm up but not for long and cannot get anything over the head if he tries to lift it.  He testified that there is a calcium build up around the area creating a lump in the clavicle.   

Ankylosis has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

None of the clinical evidence reflects that the Veteran had ankylosis of the shoulder.  The evidence reflects that he can move it, albeit with pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.  The evidence does not support a finding that the Veteran's painful motion causes limitation to such an extent that he has ankylosis or movement limited to 25 degrees to the side.  (To the contrary, the 2009 record reflects his impairment was only moderate.)  As noted above, he had full muscle strength, and he did not have weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  Thus, the record reflects that despite pain, he used his arm sufficiently so that there was no loss of muscle strength or atrophy.

The evidence reflects that the Veteran has malunion and arthritis, but he does not have fibrous union, nonunion or loss of head; thus, a higher rating under DC 5202 is not warranted. 

The Board also finds that a compensable rating for a scar is not warranted.  The evidence reflects that the Veteran has a right chest scar related to his right shoulder disability; however, it has been clinically found to be stable, well-healed, not tender, and not painful.  It has also been found to be too well healed to be measured in size; thus, indicating that it is less than the size required to warrant a compensable rating under the diagnostic codes for the skin.  It has not been shown to cause any functional limitation, and the Veteran has not averred such.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a higher rating for his right shoulder disability for any period on appeal.  The evidence is not of such approximate balance as to warrant the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990), 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014).


Left Clavicle

The Veteran's left clavicle residuals are evaluated as 20 percent disabling.  He was awarded a 100 percent temporary evaluation from April 20, 2011 through June 30, 2011 due to surgical repair of the left shoulder requiring convalescence.  The Veteran's left upper extremity is his minor extremity for rating purposes.  

The Veteran would be entitled to a 30 percent rating under DC 5201 for limitation of motion of the minor arm if the evidence reflected that his motion of the arm is limited to 25 degrees from the side, or a 30 percent rating under DC 5200 if he had ankylosis intermediate between favorable and unfavorable, or a 40 percent rating under DC 5202 if he had fibrous union of the humerus or under DC 5200 if he had ankylosis with abduction limited to 25 degrees from the side.  

The Veteran would be entitled to a 50 percent rating if he had nonunion of the humerus (DC 5202).  The Veteran would be entitled to a 70 percent rating if he had loss of head of the humerus (DC 5202).  

An October 2009 examination report reflects that the Veteran suffered from pain, weakness, and stiffness.  He reported that he takes medication (Tramadol and Naproxen) as treatment.  He reported a period of flare-up as consisting of increased pain which was severe and occurred every few days.  Factors causing flare-ups were activity and lifting.  Factors alleviating flare-ups were rest and medications.  The estimated extent of impairment on daily activities was noted to be moderate.  There was no ankylosis of the shoulder joints.  There was loss of motion and deformity. 

Left shoulder forward flexion was to 130 degrees, abduction was to 110 degrees, external rotation was to 70 degrees, and internal rotation was full at 90 degrees.  The Veteran had pain and weakness but no fatigue lack of endurance or in coordination.  There was objective evidence of painful motion, instability, weakness, tenderness, and abnormal movement.  There was no objective evidence of edema, fusion, redness, heat, or guarding movement.  After repetitive use, the Veteran had no additional loss of motion.  

The Veteran was noted to have slight instability.  The Veteran was limited in lifting/pushing and pulling with the shoulder, and no work above shoulder level.  

The Veteran's 2009 abduction to 110 degrees reflects that he could move his arm sideways to higher than the shoulder level, or more than half of the normal range.  

A May 2010 VA examination for TDIU reflects that the Veteran reported that he has left shoulder pain which "comes and goes", and feels like a bruise.  He stated that it averages a 10 out of 10 with flare-ups.  He did not use assistive devices.  Upon physical examination in May 2010, the left shoulder showed deformities, but no swelling.  He was tender.  Abduction was to 100 degrees, flexion was to 90 degrees, and external rotation was to 80 degrees, all with pain.  Crepitus was present.  Active range of motion did not produce fatigue or incoordination.  There was no additional loss of range of motion with repetitive times three.  The examiner opined that this condition would hinder the Veteran in doing any type of manual work, lifting, pulling, pushing, dealing with inmates.  The disability would not hinder sedentary work.

The Veteran's 2010 abduction to 100 degrees reflects that he could move his arm far more than the 25 degree limit required for a higher rating under DC 5201.

An April 2011 VA clinical record, prior to surgery marked decrease in shoulder abduction with marked pain, and slight decrease in all other ranges of motion with slight pain.

The Veteran had left shoulder surgery on April 20, 2011.  A May 2011 VA clinical record reflects that post surgery, the Veteran was "doing well and had very minimal pain, and was compliant with a brace.  

A March 2012 VA clinical record reflects that the Veteran reported that his pain has been relieved by the surgery. It was noted that "his range of motion is excellent, but he continues to have strength issues which has had some improvement with his therapy."  Upon physical examination, he had well healed surgical scars, excellent range of motion with full flexion to 180 degrees actively for abduction.  He had some weakness in his rotator cuff in comparison to his contralateral side. Otherwise, his strength was 5/5.  His motor and sensory functions were intact. 

A March 2012 VA record reflects that the Veteran had had surgery in April 2011, and has continued to do therapy and strengthening exercises.  The record reflects that the Veteran reported that his pain has been relieved by the surgery.  It was further noted that "[h]is range of motion is excellent, but he continues to have strength issues which has had some improvement with his therapy."

The March 2012 record reflects that the Veteran's left shoulder surgical scars are healed.  He had "excellent range of motion with full flexion to 180 degrees actively for abduction. He does have some weakness in his rotator cuff in comparison to his contralateral side. Otherwise, his strength is 5/5."  His motor and sensory functions were intact.  

A May 2012 VA examination report reflects that the Veteran had flexion to 130 degrees and abduction to 90 degrees, with pain throughout the ranges of motion.  He was able to perform repetitive use testing and had the same range of motion.  The report reflects that the Veteran had pain on motion, but did not have weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  He did not have guarding of the shoulder.  He had full muscle strength.  He had a positive Hawkins' Impingement, and empty can test.  He had  a negative external rotation/infraspinatus test.  He had a positive lift-off subscapularis 

The Veteran's 2012 abduction to 90 degrees reflects that he could move his arm sideways to the shoulder level, nowhere near the 25 degree limit required for a higher rating under DC 5201.

The evidence reflects that the Veteran has malunion and arthritis, but he does not have fibrous union, nonunion or loss of head; thus, a higher rating under DC 5202 is not warranted.

None of the clinical evidence reflects that the Veteran had ankylosis of the shoulder.  The evidence reflects that he can move it, albeit with pain.  The evidence does not support a finding that the Veteran's painful motion causes limitation to such an extent that he has ankylosis or movement limited to 25 degrees to the side.  Although, the March 2012 record reflects that the Veteran's left shoulder had some weakness in his rotator cuff, the May 2014 examination findings are negative for such weakness.  In addition, the evidence does not support a finding that any weakness caused such a limitation as to equate with motion limited to 25 degrees to the side, ankylosis, fibrous union, nonunion, or loss of head.  

The Board also finds that a compensable rating for a scar is not warranted.  The evidence reflects that the Veteran's left scar was well healed.  There is no clinical evidence, and the Veteran has not alleged, that it is unstable, painful, tender, causes limitation of motion, causes limitation of motion, or is the size that warrants a compensable rating under the diagnostic codes for the skin.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a higher rating for his left shoulder disability for any period on appeal.  The evidence is not of such approximate balance as to warrant the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990), 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The Veteran's service-connected disabilities of the back and shoulders are manifested by signs and symptoms such as pain and loss of range of motion which impair his ability to stand, sit, and walk for long periods, or lift, push, pull, and lift overhead, and difficulty sleeping.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and arm provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203, 5235-5243 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In addition, painful motion which interrupts sleep is still considered painful motion, and not as a separate sleep disability.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which may be manifested by impairment in standing, sitting, and walking for long periods, and lifting, pulling, and pushing.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Thus, referral for extraschedular consideration is not warranted.
 
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 40 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a fracture of the right clavicle with malunion and degenerative changes, currently evaluated as 30 percent disabling, is denied. 

Entitlement to an increased evaluation for residuals of a fracture of the left clavicle with malunion and degenerative changes, currently evaluated as 20 percent disabling, is denied.


REMAND

Service connection for headaches
Service connection for residuals of a cerebral concussion

The Veteran contends that he suffered a concussion with resulting headaches in October 1975 while stationed in Vietnam.  He has alleged that he spent between three months and 10 months hospitalized in Okinawa.  An August 1968 VA record reflects that the Veteran reported that he was treated at the U.S. Army Hospital in Okinawa from October 1965 to June 1966.

The Veteran's service personnel records reflect that he was a patient at the MHD USAH RYIS (Ryukyu Islands) US ARPAC (U.S. Army Pacific) Vietnam from October 21, 1965 and was enroute to CONUS (Continental United States) on June 13, 1966.

The Board finds that there is a reasonable possibility that hospital records for approximately eight months  (October 1965 - June 1966) would provide evidence as to whether the Veteran sustained a concussion or head injury, and if so, the extent of such. 

In addition, the Veteran has asserted that he was in the Texas Army National Guard from November 1967 to June 1968 (See VA Form 21-4138 and VA Form 21-0820 dated in March 2012.)

The VA Form 21-0820 reflects that the Veteran's Army National Guard records were requested from the Veteran's Affairs Records Management Center at St. Louis, Missouri, but does not reflect that VA attempted to obtain such records from the Texas Army National Guard.  

TDIU

The service connection issues in this case are already perfected and before the Board and are being remanded them for further development.  The Veteran's claim for entitlement to TDIU has been pending, as part of his increased claims since 2009 and as a separate claim (VA Form 21-8940) since 2010.  His claims for entitlement to service connection for a headache disability and residuals of a concussion have been pending since 2012.  If service connection is granted for either a headache disability or residuals of a concussion, that disability will be considered in adjudicating the claim for TDIU.  Thus, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues, and must also be remanded.   




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or the appropriate repository and attempt to obtain in-patient hospital records (which may be independent from, and not filed with, individual military medical records, and are generally filed by year and place of treatment) for the Veteran from approximately October 21, 1965 to June 13, 1966 for his hospitalization at MHD USAH RYIS (Ryukyu Islands) US ARPAC (U.S. Army Pacific).

If no such records are available, notify the Veteran and associate a formal finding of unavailability with the claims file.

2.  Contact the Texas State Attorney General or appropriate repository of Texas National Guard records, and attempt to obtain all the Veteran's service personnel and STRs for his service from November 1967 to June 1968.

If no such records are available, notify the Veteran and associate a formal finding of unavailability with the claims file.

3.  Thereafter, after undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


